DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites the limitation, “an air gap spacer formed . . . .” It is unclear from the claim or written disclosure what is intended by an air gap spacer. Is the claim directed to a void, or is the spacer formed in a manner to create an adjacent gap? The word spacer is understood to mean “a device or piece used to create or maintain a desired amount of space (as between two parts).” Merriam-Webster Dictionary Online, https://www.merriam-webster.com/dictionary/spacer (Last Visited May 21, 2021). The term “spacer” does not appear to have been given a special meaning in the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,780,197 to Xie et al.
Regarding claim 1, Xie et al. teach A vertical field-effect transistor (VFET) device comprising: 
a fin structure (Fig. 18) formed on a substrate; 
a gate structure comprising: 
a gate dielectric layer (1212) formed on an upper portion of a sidewall of the fin structure; and 
a conductor layer (1535) formed on a lower portion of the gate dielectric layer; 
a top source/drain (S/D) region (1808) formed above the fin structure and the gate structure; 
a bottom S/D region (122) formed below the fin structure and the gate structure; 
a top spacer (between upper S/D region and conductor) formed on an upper portion of the gate dielectric layer, and between the top S/D region and a top surface of the conductor layer; and 

wherein a top surface of the gate dielectric layer is positioned at the same or substantially same height as or positioned lower than a top surface of the top spacer, and higher than the top surface of the conductor layer (See Fig. 18).
Regarding claim 2, Xie et al. teach a VFET, wherein the top surface of the gate dielectric layer is positioned at substantially the same height as the top surface of the top spacer (See Fig. 18). 
Regarding claim 9, Xie et al. teach a VFET, further comprising an interlayer (1616) formed on a side wall of the conductor layer, the top spacer and the top S/D region to insulate the VFET from an outside conduction source, the interlayer comprising nitride, oxide, or a combination thereof (Col. 5, lines 65-67).
Allowable Subject Matter
Claims 4 – 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814